EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston (Reg. No. 64,733) on April 9, 2021.
The application has been amended as follows: 
In the claims:

Claim 1 (Currently amended): A seal material composition comprising: 
an epoxy compound including an epoxy group; and
a polymerizable epoxy curing agent including a polymerizable functional group configured for cross-linking the epoxy groups and configured for radical polymerization in a single molecule; wherein
the polymerizable epoxy curing agent is made of a compound expressed by the following chemical formula (1-1), (1-2), or (1-3):


    PNG
    media_image1.png
    88
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    648
    media_image3.png
    Greyscale

where in chemical formulas (1-1), (1-2), and (1-3), n is an integer of 0 to 10, R1 is an alkylene group having 1 to 10 carbon atoms or a group represented by the following chemical formula (2), R2 is a group represented by the following chemical formula (3-1), (3-2), (3-3), (3-4), (3-5), or (3-6), R3 is a group represented by the following chemical formula (4-1), (4-2), (4-3), (4-4), (4-5), or (4-6), and P1 and P2 are groups which are represented by the following chemical formula (5-1), (5-2), (5-3), or (5-4) and which may be the same or different from each other


    PNG
    media_image4.png
    222
    470
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    112
    608
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    609
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    107
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    111
    610
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    119
    599
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    100
    601
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    111
    592
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    113
    604
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    94
    598
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    106
    608
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    121
    594
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    98
    603
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    141
    525
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    182
    547
    media_image18.png
    Greyscale
.

Claim 2 (Canceled).

Claim 3 (Previously presented): The seal material composition according to claim 1, wherein, one of the P1 and P2 is an acryloyl amino group represented by the chemical formula (5-2) or a methacryloyl amino group represented by the chemical formula (5-4).

Claim 4 (Previously presented): The seal material composition according to claim 1, further comprising a photoradical polymerization initiator that forms a radical by abstracting hydrogen.

Claim 5 (Original): The seal material composition according to claim 4, wherein the photoradical polymerization initiator includes a polymerizable functional group configured for radical polymerization.

Claim 6 (Previously presented): The seal material composition according to claim 4, wherein the photoradical polymerization initiator forms a radical via a hydrogen abstraction reaction using light of not less than 400 nm.

Claim 7 (Previously presented): The seal material composition according to claim 1, further comprising a thermal radical polymerization initiator including a polymerizable functional group configured for radical formation and radical polymerization due to heat.

Claim 8 (Currently amended): The seal material composition according to claim 7, wherein the thermal radical polymerization initiator is made from a compound expressed by following chemical formula (6-1) or (6-2)


    PNG
    media_image19.png
    91
    637
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    118
    640
    media_image20.png
    Greyscale
.

Claim 9 (Previously presented): A liquid crystal cell comprising: 
a liquid crystal layer;
a pair of substrates including a first substrate and a second substrate facing each other with the liquid crystal layer sandwiched therebetween; and
a seal material made of a cured product of the seal material composition according to claim 1, wherein the seal material is interposed between the pair of substrates and adhered to each of the pair of substrates while surrounding the liquid crystal layer.

Claim 10 (Previously presented): A scanned antenna having a plurality of antenna units being arrayed thereon, the scanned antenna comprising:
a TFT substrate including a first dielectric substrate, a plurality of TFTs supported on the first dielectric substrate, and a plurality of patch electrodes electrically connected to the TFTs;
a slot substrate including a second dielectric substrate and a slot electrode having a plurality of slots formed on a first main surface of the second dielectric substrate;
a liquid crystal layer disposed between the TFT substrate and the slot substrate; 
a reflective conductive plate disposed so as to oppose a second main surface on an opposite side to the first main surface of the second dielectric substrate, with a dielectric material layer therebetween; and
a seal material made of a cured product of the seal material composition including:
an epoxy compound including an epoxy group; and
a polymerizable epoxy curing agent including a polymerizable functional group configured for cross-linking the epoxy groups and configured for radical polymerization in a single molecule; wherein
the seal material is interposed between the TFT substrate and the slot substrate and adhered to each of the TFT substrate and the slot substrate while surrounding the liquid crystal layer.

Claim 11 (Original): The scanned antenna according to claim 10, wherein the liquid crystal layer includes an isothiocyanate group-containing liquid crystal compound.




    PNG
    media_image21.png
    101
    467
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    112
    464
    media_image22.png
    Greyscale

where in the chemical formulas (7-1) and (7-2), n1, m2, and n2 are integers of 1 to 5, and H in the phenylene group may be substituted with F or Cl.

Claim 13 (Previously presented): A seal material composition comprising:
an epoxy compound including an epoxy group;
a polymerizable epoxy curing agent including a polymerizable functional group configured for cross-linking the epoxy groups and configured for radical polymerization in a single molecule; and
a photoradical polymerization initiator that forms a radical by abstracting hydrogen; wherein
the photoradical polymerization initiator includes a polymerizable functional group configured for radical polymerization.


the polymerizable epoxy curing agent is made of a compound expressed by the following chemical formula (1-1), (1-2), or (1-3):


    PNG
    media_image1.png
    88
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    648
    media_image3.png
    Greyscale

where in chemical formulas (1-1), (1-2), and (1-3), n is an integer of 0 to 10, R1 is an alkylene group having 1 to 10 carbon atoms or a group represented by the following chemical formula (2), R2 is a group represented by the following chemical formula (3-1), (3-2), (3-3), (3-4), (3-5), or (3-6), R3 is a group represented by the following chemical formula (4-1), (4-2), (4-3), (4-4), (4-5), or (4-6), and P1 and P2 are groups which are represented by the following chemical formula (5-1), (5-2), (5-3), or (5-4) and which may be the same or different from each other


    PNG
    media_image4.png
    222
    470
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    112
    608
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    609
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    107
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    111
    610
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    119
    599
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    100
    601
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    111
    592
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    113
    604
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    94
    598
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    106
    608
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    121
    594
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    98
    603
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    141
    525
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    182
    547
    media_image18.png
    Greyscale
.

Claim 15 (Currently amended): The seal material composition according to claim 14 1 and P2 is an acryloyl amino group represented by the chemical formula (5-2) or a methacryloyl amino group represented by the chemical formula (5-4).



Claim 17 (Previously presented): The seal material composition according to claim 13, further comprising a thermal radical polymerization initiator including a polymerizable functional group configured for radical formation and radical polymerization due to heat.

Claim 18 (Currently amended): The seal material composition according to claim 17, wherein the thermal radical polymerization initiator is made from a compound expressed by following chemical formula (6-1) or (6-2) [[.]]


    PNG
    media_image19.png
    91
    637
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    118
    640
    media_image20.png
    Greyscale
.
Claim 19 (Previously presented): A liquid crystal cell comprising: a liquid crystal layer;
a pair of substrates including a first substrate and a second substrate facing each other with the liquid crystal layer sandwiched therebetween; and












* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 1 and 3-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 2 has been rendered moot by the cancellation of this claim.
The objection to claim 3 has been overcome by amendment.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO 2010/061634 A1) has been overcome by amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2010/061634 A1) and You et al. (US 2012/0040190 A1) in view of Ito (US 2009/0207723 A1) has been overcome by amendment.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2010/061634 A1) and You et al. (US 2012/0040190 A1) in view of Ito (US 2009/0207723 A1) and Kong et al. (US 2008/0296159 A1) has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2010/061634 A1) in view of Yamamoto et al. (JP 2003-327951 A) and Chen (US 2014/0242301 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 9, 2021